Citation Nr: 0210917	
Decision Date: 08/30/02    Archive Date: 09/05/02	

DOCKET NO.  98-13 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to a rating in excess of 30 percent for PTSD 
prior to August 12, 1999.

3.  Entitlement to a rating in excess of 20 percent for 
lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to April 1970.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In March 1997, the RO awarded the veteran service connection 
for PTSD.  In light of the U.S. Court of Appeals for Veterans 
Claims (Court) determination in Holland v. Brown, 9 Vet. 
App. 324 (1996), the RO continued the appeal.  In May 1998, 
the RO contacted the veteran and informed her that the 
determination in Holland had been reversed by the United 
States Court of Appeals for the Federal Circuit.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The 
veteran was asked whether she wished to continue her appeal.  
In a response received in June 1998, the veteran indicated 
that she wished to continue the appeal.  An SSOC regarding 
this claim had already been issued.  Accordingly, the claim 
of an increased evaluation for PTSD is before the Board at 
this time.  

In August 1999, the veteran withdrew her claim for a smoking-
related condition.  The veteran submitted this statement in 
writing.  Accordingly, this issue is not before the Board at 
this time.

In November 2001, the RO increased the veteran's service-
connected PTSD from 30 percent to 70 percent effective August 
12th, 1999.  The veteran was also granted individual 
unemployability from this date.  Since that time, the veteran 
has failed to indicate any disagreement with the RO's 
determination.  Notwithstanding, in light of the Court's 
determination in AB v. Brown, 6 Vet. App. 35 (1993), the 
Board must continue with the adjudication of the veteran's 
claims.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability (as in this case) was not 
limited to that reflecting the then current severity of the 
disorder.  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation had been 
disagreed with, it was possible for the veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

The issue of entitlement to an increased evaluation to an 
earlier effective date for the award of a 70 percent 
evaluation for PTSD has not been appealed by the veteran.  
Notwithstanding, in light of Fenderson, the Board believes it 
must perform a comprehensive evaluation of the veteran's 
service-connected PTSD evaluations in order to determine 
whether the veteran is entitled to a 70 percent evaluation 
for PTSD prior to August 12, 1999.  The issue of an earlier 
effective date for the award of individual unemployability 
due to the veteran's service-connected disabilities has not 
been appealed to the Board and is not before the VA at this 
time.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
subjective complaints, including depression and crying 
episodes.  The medical evidence of record following August 
12, 1999, does not demonstrate that PTSD causes a total 
occupational and social impairment due to such symptoms as a 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, or own occupation, or own name.  

2.  On August 12, 1999, the veteran contacted the RO and 
indicated that she would soon be unable to work.  The veteran 
resigned from her employment on August 24, 1999.  

3.  The medical evidence of record prior to August 12, 1999, 
does not demonstrate that the veteran's PTSD caused reduced 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial circumlocutory, or stereotype speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, or difficulty 
in establishing and maintaining effective work and social 
relationships.  

4.  Prior to August 12, 1999, the medical evidence of record 
also did not demonstrate that the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  

5.  The veteran's service-connected lumbar strain is 
manifested by subjective complaints of pain.  Severe 
limitation of motion or severe lumbosacral sprain, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion is not shown.  

CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.3, 4.7, 4.132, Code 9411 (effective prior to November 
7, 1996), and 38 C.F.R. § 4.130, Code 9411 (effective 
November 7, 1996).  

2.  Prior to August 12, 1999, the criteria for a disability 
evaluation in excess of 30 percent for PTSD were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.132, Code 9411 
(effective prior to November 7, 1996), and 38 C.F.R. § 4.130, 
Code 9411 (effective November 7, 1996).  

3.  The criteria for an evaluation in excess of 20 percent 
for the veteran's lumbar strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.20, 4.40, 4.50, 4.59, 4.71a, Diagnostic Codes 5003, 
5292, and 5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In a September 1992 electromyographic report, normal left 
lower extremity and left lumbar paraspinal muscles were 
indicated.  No evidence of radiculopathy was found.  
Outpatient treatment records obtained by the RO over an 
extensive period of time indicate sporadic treatment for the 
disabilities at issue.  At a VA evaluation held in April 
1995, the veteran cited her difficulties with depression and 
stress.  The veteran was found to be alert, cooperative, 
pleasant, and oriented.  Her affect was appropriate to her 
mood that was indicated to be anxious.  Her memory for remote 
as well as recent events appeared to be intact.  She denied 
any auditory or visual hallucinations.  Suicidal or homicidal 
thoughts were also denied.  The veteran reported mostly that 
she does not remember her nightmares but wakes up several 
times during the night being scared.  The diagnosis was 
chronic PTSD.  

In her September 1995 notice of disagreement, she indicated 
that she had PTSD as a result of sexual harassment and trauma 
experienced while on active duty.  On VA evaluation held in 
April 1997, no history of psychiatric hospitalization was 
indicated.  The veteran was being treated on an outpatient 
basis in the West Los Angeles VA Medical Center (VAMC) 
together with her husband in couple's therapy.  She described 
herself as a recovering alcoholic.  She also described 
considerable chronic depression and crying.  A Global 
Assessment of Functioning (GAF) of 70 was reported.  The 
diagnosis indicated chronic PTSD with a depressive disorder.  

X-ray studies of the veteran's lumbar spine in April 1997 
indicated no significant change and mild degenerative 
disease.  The disc spaces, facet joints, and sacroiliac 
joints were unremarkable.  

In August 1998, she indicated that she had problems being in 
crowds, was isolated, and had few friends.  She indicated she 
had problems controlling impulses to purchase.  

On VA evaluation in November 1998, the veteran complained of 
crying spells and became tearful several times during the 
examination.  Her affect was anxious and depressed.  Speech 
was normal and there was no evidence of psychosis, no 
loosening of associations, no suicidal or homicidal thoughts, 
and no paranoid ideations evident.  The diagnosis was chronic 
PTSD with a GAF of 50.  

In a written statement received at the RO on August 12, 1999, 
the veteran indicated that her PTSD was getting worse.  On 
August 24, 1999, she resigned from her employment.  

Additional outpatient treatment records were obtained by the 
RO.  They continued to note sporadic treatment for the 
veteran's service-connected PTSD.  Little treatment for the 
service-connected back disability is indicated.  

In May 2000, the veteran submitted records from the Social 
Security Administration (SSA).  The record indicates that the 
veteran has been found to be unable to work from August 24, 
1999.  

Additional outpatient treatment records continue to note 
treatment for PTSD with little treatment for the back 
disorder.  Following the November 2001 determination to award 
the veteran a 70 percent evaluation for PTSD, the veteran 
submitted no additional evidence or statements.  In written 
argument presented by the veteran's representative in June 
and July 2002, no request was made to grant the veteran an 
earlier effective date for the award of the 70 percent 
evaluation for PTSD.  

II.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim and redefine 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds that 
the mandates of the VCAA and implementing regulations are 
met.  Well-groundedness is not an issue.  The Board has 
considered whether a current VA psychiatric evaluation or 
more recent outpatient treatment reports should be obtained.  
Based on the veteran's own statements, the Board finds no 
evidence to suggest that the veteran's condition has worsened 
since the RO awarded her a total rating or that her 
psychiatric disability picture is incomplete.  Additional 
outpatient treatment reports would only provide information 
that is cumulative to the detailed outpatient treatment 
reports already of record. 

The veteran has received notice of the criteria for 
establishing an increased evaluation.  The Board finds that, 
in light of extensive efforts already made over an extended 
period of time, further attempts at development are not 
justified.  

III.  An Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  While the case was 
pending, the VA Schedule of Ratings for Mental Disorders was 
amended and redesignated as 38 C.F.R. § 4.130 (2001), 
effective November 7, 1996.  The amended (new) rating 
criteria focus on the individual symptoms manifested 
throughout the record, rather than on a medical opinion 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  However, 
38 U.S.C.A. § 5110(g) (West 1991) states that the effective 
date of a grant of benefits pursuant to an Act or 
administrative issue shall not be earlier than the effective 
date of the Act or administrative issue.  Therefore, in the 
present case, a disability evaluation based on 38 C.F.R. 
§ 4.130 cannot be effective earlier than the effective date 
of section 4.130, November 7, 1996.  See Rhodan v. West, 12 
Vet. App. 55, 57 (1998).  For the period beginning November 
7, 1996, the provision of the Rating Schedule most 
advantageous to the veteran applies to her claim.

In evaluating the veteran's condition under the new and old 
criteria, the Board finds no prejudice with the veteran in 
proceeding with the case at this time.  The RO considered the 
old criteria in March 1997 when it awarded the veteran a 30 
percent evaluation for PTSD effective February 7, 1994.  The 
RO considered the new criteria when it awarded the veteran a 
70 percent evaluation in November 2001.  The Board will 
evaluate the condition under both the new and old criteria.  

A 100 percent rating is provided for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is provided where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of shot and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Code 9411.

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent evaluation under the previous criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a precedent opinion 
dated November 9, 1993, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4752 (1994).

With regard to the issue of whether the veteran is entitled 
to an evaluation beyond 70 percent from August 12, 1999, the 
Board finds that the evidence of record clearly does not 
support this determination, under either the current or 
previous rating criteria.  The veteran's own statements would 
not indicate that she suffers from a total occupational and 
social impairment due to such symptoms as a gross impairment 
in thought process or communication, persistent delusions or 
an inability to perform activities of daily living.  While 
the veteran has indicated that she cannot work due to her 
service-connected PTSD, the veteran is currently receiving a 
total rating due to this fact.  Accordingly, the fact that 
the veteran is unemployed will not provide a basis to award 
the veteran a 100 percent rating for PTSD (standing alone).  
This determination is also supported by the November 1998 VA 
psychiatric evaluation, which found a GAF of 50.  The Court 
has addressed the significance of GAF scores.  See, i.e., 
Richards v. Brown, 9 Vet. App. 266, 267-8 (1996) (where the 
GAF was 50 and said to be reflective of a serious impairment 
under the diagnostic criteria).  The GAF score in November 
1998 would not support an increased evaluation beyond 70 
percent following August 1999, under the current or previous 
criteria.  Accordingly, this claim must be denied. 

With regard to the issue of whether the veteran is entitled 
to an evaluation greater than 30 percent prior to August 12, 
1999, the Board must find that the preponderance of the 
evidence does not support such a finding under the current 
rating criteria, effective November 7, 1996.  The veteran was 
fully employed prior to August 12, 1999.  In addition, GAF 
scores prior to this date indicate moderate symptoms 
associated with PTSD.  This determination is consistent with 
the outpatient treatment records, which indicate no more than 
a moderate disability associated with PTSD.  The veteran's 
own statements would support this conclusion.  The fact that 
the veteran was working and was in a relationship also 
supports this determination.  The references to PTSD within 
her outpatient treatment records reflect the requirements for 
a 30 percent evaluation for PTSD prior to August 1999, under 
the current criteria, including, but not limited to, 
intermittent periods of inability to perform occupational 
tasks, depressed mood, anxiety, and a sleep impairment.  

The Board has also considered whether the veteran is entitled 
to an increased evaluation for her PTSD of greater than 30 
percent prior to August 1999 under the old criteria.  
However, there is little evidence to support the conclusion 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired.  The medical evidence of record prior to August 
1999 consistently indicated a moderate to mild disability 
associated with the veteran's PTSD.  Such findings do not 
support the determination that the veteran was entitled to an 
increased evaluation under the old criteria prior to August 
1999.  Once again, the fact that the veteran was both working 
and in a relationship would support such a determination.  
The evidence, including (but not limited to) the treatment 
records and her own statements prior to August 1999 would 
support the determination that she suffered from no more than 
a 30 percent disability associated with PTSD under both the 
new and old criteria.  

IV.  An Increased Rating for Lumbar Strain

The veteran's service-connected back disability has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(lumbosacral strain) (2001).  Under this criteria, 
lumbosacral strain with muscle spasm on extreme forward 
bending, and loss of lateral spinal motion warrants a 20 
percent evaluation.  Severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion, 
warrants a 40 percent evaluation.  None of the findings for a 
40 percent evaluation is indicated. 

The Board has also considered other diagnostic codes.  In the 
April 1997 X-ray report, it appeared that while no 
significant changes were noted, mild degenerative disease was 
indicated.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of 
motion of the lumbar spine), severe limitation of motion 
warrants a 40 percent evaluation, moderate limitation of 
motion of the lumbar spine warrants a 20 percent evaluation, 
and slight limitation of motion of the lumbar spine warrants 
a 10 percent evaluation.  

The Board finds no evidence to support the conclusion that 
the veteran meets a 40 percent evaluation for severe 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  Objective testing and the veteran's own 
complaints would not support such a determination.  X-ray 
studies and neurological testing has been essentially normal.  
Severe limitation in the range of motion has never been 
indicated.  

The Board also concludes that a rating in excess of 20 
percent is not warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (intervertebral disc syndrome).  VA treatment 
records are negative for evidence of recurring attacks of 
intervertebral disc syndrome, with intermittent relief.  

Overall, the Board concludes that the 20 percent evaluation 
best represents the overall degree of impairment.  38 C.F.R. 
§§ 4.40 and 4.45 require the Board to consider pain, 
swelling, weakness and excess fatigability when demonstrating 
the appropriate evaluation for the veteran's disability.  In 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the Court held 
that all complaints of fatigue, pain, etc., shall be 
considered when put forth by the veteran.  Without 
consideration of the veteran's complaints of pain, a 
20 percent evaluation could not be justified.  The Board 
finds that the currently assigned rating fully compensates 
the level of pain objectively supported on this record.  

In evaluating all of the veteran's claims, the Board has also 
considered whether the record raises the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
However, as the veteran is currently receiving a total rating 
based on individual unemployability due to her service-
connected disabilities, it is unclear how the Board could 
utilize Section 3.321(b)(1).  In any event, there is no 
competent evidence that the PTSD causes marked interference 
with employment that is not already considered by the total 
rating or that the disabilities require frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased evaluation for PTSD is denied.  

Entitlement to an increased rating for lumbosacral strain is 
denied.  



		
	Jason R. Davitian
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

